Citation Nr: 0618386	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  96-30 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  When this case was most recently before the 
Board in October 2003, the Board denied the appeal.  The 
veteran appealed this decision to the U. S. Court of Appeals 
for Veterans Claims (Court).  In an Order dated in November 
2005, the Court vacated the Board's decision and remanded the 
matter to the Board for action consistent with the Court's 
order.  


FINDING OF FACT

The veteran has a bilateral hip disability that is 
etiologically related to service.


CONCLUSION OF LAW

A bilateral hip disability was incurred during active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a bilateral hip 
disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 .F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his bilateral hip disability, 
diagnosed as avascular necrosis, is related to an injury in 
service.  He testified at a hearing in January 1997 that, 
while stationed in Korea, he awoke one morning with his right 
foot internally rotated and experienced pain in his right hip 
and thigh.  According to his account, he was subsequently 
placed on limited duty for approximately two months and 
underwent physical therapy for pain.  

A February 2003 joint motion of the parties stipulates that 
the veteran's report of what occurred in service is competent 
and probative evidence.  The Board is bound by the findings 
contained in the joint motion, as adopted by the Court.  See 
Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) [under the 
"law of the case" doctrine, appellate courts generally will 
not review or reconsider issues that have already been 
decided in a previous appeal of the same case, and therefore, 
Board is not free to do anything contrary to the Court's 
prior action with respect to the same claim].  

The Court also made significant findings in its October 2003 
order with respect to the medical nexus evidence of record.  
It noted the opinion of a July 1997 VA examiner, which reads 
in pertinent part as follows: 

The problem with the hip is that the blood supply 
to the hip is lost by some incident or situation 
and over the years, the hip degenerates.  This 
could have happened in the 1969 episode that [the] 
veteran complains [about] with abnormal position 
that he could not move his hip.  There could be 
subluxation of that hip at that time and it would 
be appropriate at this time that the veteran would 
begin to have severe pain in the right hip from the 
avascular necrosis.  It is essential that his 
medical records from his service career be found 
and I would suggest that that be done in order to 
complete this examination.  

While the July 1997 opinion appears to be inconclusive, the 
Court found that it is in fact simply contingent upon 
evidence to support the veteran's account of what happened in 
service.  The Court stated that the July 1997 opinion 
"supports the nexus element of Caluza, supra, however the 
nexus requirement cannot be satisfied fully without some 
credible evidence of an in-service incurrence."  As noted 
above, the Board is bound by the Court's prior findings in 
this case, both with respect to medical nexus and the 
competence of the veteran's statements.  Accordingly, the 
Board finds that its decision here is limited to a 
determination as to the weight and credibility to be afforded 
the veteran's account of what happened in service.  

The Board finds the veteran's statements to be credible.  In 
so finding, the Board notes that the veteran's account has 
remained consistent throughout the period since he initially 
filed his claim in March 1995.  While there is a nine-year 
period following his discharge before the veteran first filed 
his claim, it does not appear that he made any statements to 
VA or to health care providers in that time that were 
significantly inconsistent with his current claim.  While his 
initial claim for service connection in 1995 asserted that 
the hip disorder was secondary to the veteran's service-
connected back disorder, this appears to indicate a 
misunderstanding of the terminology rather than a change in 
the veteran's account, as in the August 1995 notice of 
disagreement, the veteran again described the hip claim as 
secondary to the back claim, and in the next sentence 
described his account of having injured his hips in service, 
and he referred to service medical records in support of his 
account.  

The Board also notes, as highlighted by the Court, that the 
veteran was unaware at the time of his March 1995 claim and 
August 1995 notice of disagreement that his service medical 
records were lost.  He was in fact notified of this loss by 
the RO in a letter sent to him in August 1996.  However, at 
his January 1997 hearing, he was apparently still unaware of 
the loss of his service records.  His belief that the service 
medical records were available for review further bolsters 
the credibility of his account.  

The Board also notes that the July 1997 VA examiner stated in 
his opinion that the veteran's hip pain was an appropriate 
symptom of having experienced the in-service hip injury 
claimed by the veteran.  This adds further to the credibility 
of his statements.

In sum, the veteran's account of his injury in service has 
remained reasonably consistent since he filed his claim; it 
is not contradicted by any other statements or by the medical 
evidence; the veteran was in fact unaware of the loss of his 
service records at the time he first described the in-service 
injury; and the July 1997 VA opinion stated that the symptoms 
described by the veteran are consistent with the injury 
alleged.  The Board therefore finds that the veteran's 
testimony concerning an injury to the hips in service is 
credible, and the Board accepts it as accurate. 

Accordingly, having found the veteran's account of an injury 
in service to be credible, and adopting the findings of the 
Court with respect to the veteran's competence, and with 
respect to medical nexus, the Board concludes that the 
elements necessary for service connection have been 
satisfied.  Service connection for a bilateral hip disability 
is in order.


ORDER

Service connection for a bilateral hip disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


